Citation Nr: 1448486	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 due to VA right eye cataract surgery, to include vision problems.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 due to VA right eye cataract surgery for a facial scar.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 due to VA right eye cataract surgery for the residuals of a right ankle fracture.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO.

In July 2010, the Veteran requested a hearing with the Board to be conducted at the RO.  He was scheduled for a hearing in June 2012; however, he requested that the hearing be postponed.  

In September 2012, the Veteran was informed that his new hearing was to be held in October 2012.  He did not report for the October 2012 hearing or provide a written motion showing good cause for his failure to report.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In March 2011, the Veteran had testified at a hearing held at the RO before a Decision Review Officer (DRO).   

In December 2012 and October 2013, the Board remanded the Veteran's claims for additional development.  The case was returned to the Board for appellate consideration. 

The Virtual VA claims file and Veterans Benefits Management System have been reviewed; documents therein are duplicative of those in the paper claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown have additional disability, manifested by vision problems, a facial scar, or the residuals of a right ankle fracture, due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care for his right eye.
 
2.  The Veteran is not shown to have additional disability manifested by vision problems, a facial scar, or the residuals of a right ankle fracture proximately caused by an event that was not reasonably foreseeable in connection with the treatment rendered for his right eye by VA. 


CONCLUSIONS OF LAW

1.  The claim for compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for vision problems must be denied.  38 U.S.C.A. §§ 1151 , 5103, 5103A (West 2002); 38 C.F.R. §§ 3.154 , 3.159, 3.361 (2013).

2.  The claim for compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for a facial scar must be denied.  38 U.S.C.A. §§ 1151 , 5103, 5103A (West 2002); 38 C.F.R. §§ 3.154 , 3.159, 3.361 (2013).

3.  The claim for compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for the residuals of a right ankle fracture must be denied.  38 U.S.C.A. §§ 1151 , 5103, 5103A (West 2002); 38 C.F.R. §§ 3.154 , 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  

Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2009, June 2009, August 2009, and February 2013, to the Veteran.  

These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151, as well the legal criteria for establishing entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available reports of VA and private treatment, as well as the Veteran's own lay statements offered in support of his claims.  

The Veteran was afforded VA examinations responsive to the claims of entitlement to compensation under 38 U.S.C.A. § 1151.  Opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the Veteran does not assert that the examination is inadequate to decide the claims being adjudicated herein, so the examination is to found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.



Compensation Benefits under 38 U.S.C.A. § 1151

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3) . 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Regarding the claim for benefits under 38 U.S.C.A. § 1151, the Veteran contends that he has vision problems, a facial scar, and residuals of a right ankle fracture as a result of inadequate treatment by VA.  

According to the Veteran, his decreased vision, including anisometropia and diplopia, resulted from cataract surgery on his right eye performed in 2008.  He asserts that the decreased visual acuity caused him to fall, wherein he incurred a facial scar and a fractured right ankle.  The Board observes that the Veteran has not alleged any particular failings or errors as to the surgical treatment.  

The Board observes that the Veteran underwent a phacoemulsification with intraocular lens implantation and anterior vitrectomy of the right eye, for treatment of a right eye cataract, at the VA in April 2008.

The operative report dated on April 21, 2008 shows that the Veteran was informed of the risks, benefits, and alternatives to his right cataract extraction, including pain, infection, retinal detachment, bleeding, loss of lens in the posterior pole, loss of vision, and the loss of the eye and that he consented to have the procedure.  The report also noted that there was a concern of dehiscence of the capsule during the surgery, but no vitreous was noted and the anterior capsule remained intact.  The post-operative report noted that the capsular dehiscence with placement of the lens in sulcus was a possible complication, but that the right cataract extraction was otherwise without complication.

The treatment reports from May 2008 indicate that the Veteran complained of blurred vision of the right eye, with black specks, but without flashes of light.  He also complained of having monocular blurred vision of the left eye.  Following evaluation, the treatment provider noted that there was no evidence of infection.  Subsequent treatment notes indicate that the Veteran reported that his right eye vision was improving.  

In July 2008, the Veteran reported to VA that he fell and scraped his left cheek and that he attributed his fall to poor vision.  A history of falls was noted.  The treatment records from Rhea Medical Center, where he was treated immediately for facial bruising after the fall noted that he reported stumbling and falling on the asphalt while moving an artificial tree.

A January 2009 VA treatment note noted that the Veteran reported decreased vision and diplopia since his right eye cataract surgery.  Evaluation showed replacement of the intraocular lens of the right eye, cataract of the left eye, mixed astigmatism of the right eye, and simple myopia of the left eye with presbyopia.  

The treatment reports from Gundersen Lutheran noted that the Veteran slipped on ice and fell in February 2009, wherein he fractured his right ankle. He was treated with surgical open reduction and internal fixation.

A March 2009 VA treatment note noted that the Veteran's right eye intraocular lens was well positioned, but that there was a redundant anterior capsule fold bisecting his central visual axis; a prescription was issued.  The assessment also stated that the Veteran had a small, isolated peripapillary hemorrhage of the left eye.

A September 2009 VA medical report noted that the Veteran had reported that his vision had worsened and that he had diplopia of the right eye due to his cataract surgery.  The VA examiner indicated that the Veteran's claims file and VA treatment records, including all operative reports (to include pre-operative and post-operative), were reviewed.  The VA examiner noted that operative reports indicated that a small fragment of the nucleus was left nasally and not coming forward upon phacoemulsification that the surgeon noted that the pupil became myotic and that there was concern of dehiscence of the capsule although no vitreous was seen.  

The VA examiner noted that the surgeon followed standard procedure in that the lens was floated up with viscoelastic, that the corneal wound was enlarged, that the lens fragment was removed with a lens loop, and that a sulcus lens was placed following Healon.  

The VA examiner also noted that post-operative treatment notes indicated that the Veteran had corneal edema that gradually improved, but that vitreous strands in the anterior chamber of the right eye were noted several weeks later, although his vision gradually improved.  The VA examiner noted that the Veteran reported having monocular diplopia and that a contact lens fitting was recommended to alleviate the Veteran's astigmatism and anisometropia.  

According to the VA examiner, the Veteran subsequently developed a worsening posterior capsular opacity of the right eye and underwent a laser caspulotomy of the right eye in March 2009.  Diagnoses were those of sulcus intraocular lens of the right eye status post complicated phacoemulsification with anterior capsule dehiscence, anisometropia, and nuclear sclerotic cataract of the left eye.  

The VA examiner opined that it was less likely as not that the Veteran's capsular dehiscence was caused by carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault by VA surgical treatment.  The VA examiner also opined that it was less likely than not that the Veteran's anisometropia was due to carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault by VA surgical treatment.  

The VA examiner explained that the Veteran's surgeon at VA utilized standard procedures that would likely be performed by other surgeons in the same position.  The VA examiner also explained that capsular dehiscence could not always be predicted or prevented and that the Veteran was made aware of the risk of complications pre-operatively.  

As for the anisometropia, the VA examiner acknowledged that it was not addressed in the operative reports, but that this unequal refractive power could be resolved with a contact lens fitting or removal of the cataract in the left eye.  

An October 2009 VA treatment record noted that the Veteran reported much improved right eye vision following a laser capsulotomy of the right eye in September 2009.  The VA treatment records confirmed that the Veteran underwent anterior and posterior laser capsulotomies of the right eye.  He complained of having blurry vision again in August 2010, but evaluation showed his right eye visual axis was clear.

The Veteran was afforded a VA examination in February 2013.  According to the report, the Veteran reported that he had a "film" over his right eye ever since his cataract surgery, and that he "[could not  judge where things [were]" since his cataract symptoms began.  He also stated that he had a split retina.  

Following an evaluation, and a review of the Veteran's claims file, the VA examiner found that the Veteran had best corrected vision of 20/20 of the right eye upon examination, without dislocation of the lens and that his retina was unremarkable.  In the left eye, the Veteran had vision of 20/25-2 and mild cataract, with anisometropia of the left eye due to the cataract.  

The VA examiner noted that left eye cataract removal would balance the refractive error between the eyes, curing the anisometropia and that the Veteran denied experiencing diplopia, although he did report decreased depth perception.  

A February 2013 VA scars and ankle examination report noted that the Veteran's claims file had been reviewed.  His VA and private treatment records since the right eye cataract surgery were detailed, including those related to his facial scar of the left cheek and right ankle fracture.  

A February 2013 VA examination noted that the Veteran reported injuring his right ankle when he was walking and stepping on a rise that he did not see.  The VA examiners noted that his review revealed a history of alcohol abuse, which can result in poor judgment, poor depth perception, and poor balance.  

The VA examiners concluded that there was no evidence to support the Veteran's contention that his facial laceration and scar or his right ankle fracture was the result of VA hospital care, medical or surgical treatment, or examination.  The VA scars examiner concluded that the Veteran's facial scar was unrelated to VA treatment.  The VA examiner noted that the February 2013 VA examination showed that the Veteran had good vision.

A December 2013 VA medical opinion report indicated that the Veteran's claims file and treatment records were reviewed.  The VA examiner noted that, prior to his cataract surgery, the Veteran complained of being unable to read and drive, as well as problems with glare and that, prior to the surgery, his best corrected vision had been  20/70-, when in February 2013, it was 20/20.  

The VA examiner detailed the Veteran's informed consent prior to surgery, and the operative report, including the possible capsule dehiscence.  The VA examiner also detailed follow up treatment records and the VA opinions of record, as well as his treatment records for a facial scar due to a fall and a broken right ankle due to another fall.  

The VA examiner noted that the Veteran's surgery was performed with resulting capsular dehiscence and a retained nuclear fragment, in a manner similar to how many other surgeons would have handled such a situation.  The VA examiner also noted that post-operative records showed that the intraocular lens was not displaced and that there was a redundant anterior capsule fold that bisected central vision that caused diplopia, but it was resolved with laser capsulotomy.  The VA examiner also noted that the Veteran had significant anisometropia, or unequal refractive power, due the Veteran being unable to tolerate a contact lens in the left eye and that the anisometropia between his eyes was due to being almost plano in the right eye with residual myopia and a cataract of the left eye.  

The VA examiner noted that the Veteran's anisometropia could be contributing to the Veteran's problems with depth perception and might have contributed to his falls.  However, the anisometropia was correctable and was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in their surgical treatment or care of the Veteran.  The anisometropia was caused by the Veteran's left eye cataract and myopia, and could be remedied by surgical removal of the cataract and would balance the refractive error in both eyes.  

The VA examiner concluded that there has been no decrease in visual acuity in the right eye since the cataract surgery and that the vision was improved.  The VA examiner noted that the anisometropia had been present post-operatively and added that it could potentially contribute to problems with decreased depth perception, but anisometropia was a foreseeable event and could  be corrected by the use of a contact lens in the untreated (left) eye until the cataract surgery in that (left) eye could be undertaken.  

The VA examiner noted that the Veteran was unable to tolerate the contact lens provided for his left eye after his surgery and  had not yet undertaken surgery to fix the correctable problem of left eye myopia and cataract.  The VA examiner also noted that the Veteran had a history of other medical and neurological factors, including dysfunction of his Eustachian tubes, which could contribute to problems with balance and walking, and contribute to falls. 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim that he suffers additional disability due to VA negligence or fault or an event not reasonably foreseeable.  

As previously discussed, the Veteran's vision problems, a facial scar, and residuals of a right ankle fracture are not shown to be proximately due to the VA's treatment of the Veteran.  

The Board acknowledges the contentions of the Veteran, but finds that the assertions as to causation are too attenuated to constitute probative evidence to support the claim, particularly given that the Veteran has not alleged that there was any carelessness, lack of skill, or error in judgment on the part of his VA treating providers.  

The Veteran essentially asserts that his right cataract surgery itself, versus a specific, identifiable error or act of negligence, produced decreased or double vision that caused falls in which he incurred a facial scar and right ankle fracture.   

However, the Veteran has not provided any probative or credible evidence demonstrating that the Veteran's facial scar or the residuals of a right ankle fracture were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to not reasonably foreseeable event due to treatment.  

To the contrary, the September 2009 VA examiner found that the Veteran was informed of all the risks and that the complications were foreseeable.  

Moreover, the December 2013 VA examiner found that the Veteran's anisometropia and decreased vision were the result of his left eye myopia and cataract and that the Veteran's current complaints of decreased vision were not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in their surgical treatment or care of the Veteran.  

The December 2013 VA examiner acknowledged that the Veteran's decreased depth perception and vision might be related to his anisometropia, but pointed out that it was not related to the surgery or treatment insofar as his right eye vision had actually been improved.  

Likewise, this VA examiner, as well as the February 2013 VA examiner, pointed out that the Veteran has a history of unrelated medical and neurological problems which could have caused problems with balance and depth perception.   

In short, there is no evidence that the Veteran's treating physicians were careless or negligent during the Veteran's phacoemulsification with intraocular lens implantation of the right eye, lacked proper skill to perform the surgery or made an error in judgment when determining that surgical intervention was required.  

Moreover, there is no evidence that the Veteran's treating providers at VA deviated from the appropriate standard of care; the September 2009 and December 2013 VA examiners found that the Veteran's surgeon treated the capsular dehiscence in accordance with standard surgical procedures.   

The Board also notes that surgical records indicated that the operation proceeded normally, and that the results were as expected.  Likewise, his complaints regarding his diplopia were resolved with anterior and posterior laser capsulotomy.   

Thus, there is no medical evidence showing the Veteran suffered additional disability as a result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA doctors. 

The Board also notes that the Veteran has not asserted that the claimed disabilities were due to a specific instance of fault in VA's treatment or an event that was not reasonably foreseeable,

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The September 2009, February 2013, and December 2013 VA examiners reviewed the claims file prior to providing clear medical opinions that the Veteran's facial scar or residuals of a right ankle fracture were unrelated to the Veteran's surgical treatment in April 2008.  

As the September 2009 and December 2013 VA examiners explained the reasons for their opinions based on an accurate characterization of the evidence of record, these are opinions are entitled to substantial probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned opinion of the September 2009 and December 2013 VA examiners. 

Therefore, upon consideration of the foregoing, the Board finds that the weight of the evidence does not establish that additional disability due to any negligence or fault of VA in administering treatment for a right eye cataract with phacoemulsification with intraocular lens implantation or an event that was not reasonably foreseeable.  

Because the Board concludes that the preponderance of the evidence is against the claim, entitlement to compensation benefits under 38 U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for claimed vision problems is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a residual facial scar is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the residuals of a right ankle fracture is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


